Parker C. J.,
in giving the opinion of the Court, said that no doubt a debtor had a right to favor a particular creditor, but the cases to that effect went upon the ground of fair dealing.1 The case before us is this. There being a promissory note signed by Boyce & Luther not due, Luther goes to the promisee and tells him that they are in difficulty, and renews the note, making it on demand, in the names of Boyce & Luther. Had it been made in the name of Luther alone it might have been good. But here was an absconding of one partner which dissolved the partnership. It is said, however, that as to a person accustomed to deal with the partnership, it continued until he had notice of the dissolution. But that must apply to their usual dealings. Here, after an absconding of one partner, the other makes a note to charge the partnership, in order to give a creditor an opportunity of favoring himself; which was not according to the ordinary course of trade. Either no notice was necessary in such a case, or it is to be implied from the transaction.2

Judgment according to verdict.


 2 Kent’s Comm. (2nd ed.) 532; Angell on Assignments, 23 et seq.


 See United States Bank v. Binney, 5 Mason, 183; Chazournes v. Edwards, ante, 9, n. 1, and 12, n. 1; Vallett v. Parker, 6 Wendell, 615; Dob v. Halsey, 16 Johns. R. 34; Foot v. Sabin, 19 Johns, R. 154; Smith v. Dusker, 5 Cowen